Morris E. Spector, J.
The relator, Thomas Hyland, is being held as a material witness in a homicide case. This homicide is allegedly the work of the “ Underworld ” associated with the waterfront rackets. The relator has a sad record. He was convicted of grand larceny in 1923 and was sent to Elmira Reformatory for an indeterminite term. In 1927 he was convicted of murder in the first degree, which sentence was commuted in 1928, and upon a writ of coram nobis he was permited to plead guilty to manslaughter in the first degree and was sentenced to time served and was released in 1954.
The District Attorney states that relator’s associations since his release have been with racketeers connected with, the waterfront and other unsavory characters. *638Belator was present with deceased and two others when the shooting took place in a cafeteria. While it is not claimed that relator was an eyewitness to the shooting, it is the contention of the District Attorney that relator is possessed of much information that would aid the People in the detection and prosecution of the culprits. The District Attorney also claims that it would be unsafe for said relator to be released for his own safety as no stone would be left unturned in the attempts to prevent the detection, capture and prosecution of the guilty party or parties for the slaying of John M. Earle.
It should be noted that immediately after the shooting the relator fled the jurisdiction and was not apprehended for over a year. Belator claims that he was gainfully employed with his brother in the produce business prior to his leaving the jurisdiction.
Belator is now held in jail as a material witness and bail has been fixed in the sum of $200,000.
It is the opinion of the court that the bail set is prohibitive and not consonant with the spirit of the law.
I direct that the relator may be released upon the posting of bail in the sum of $50,000.
This writ is dismissed. Bail is fixed in the sum of $50,000, and the prisoner is remanded.